                                                                            FILED
                                                                             APR 25 2019
                                                                             Clerk, U.S Courts
                  IN THE UNITED STATES DISTRICT COURT                        District Of Montana
                                                                              Missoula Division
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 GARMIN INTERNATIONAL, INC.                          CV 18- 112-M- DLC
 and GARMIN USA, INC.
                                                            ORDER
              Plaintiffs,
 v.

 UAVIONIX, CORP.

              Defendant.


      Before the Court is Defendant uAvionix, Corp.' s Unopposed Motion for Pro

Hae Vice Admission ofGuang-Yu Zhu. (Doc. 53.) Mr. Zhu's application appears

to be in order.

      Accordingly, IT IS ORDERED that Defendant's motion to admit Guang-Yu

Zhu pro hac vice (Doc. 53) is GRANTED on the condition that Mr. Zhu shall do

his own work. This means that Mr. Zhu must (1) do his own writing, (2) sign his

own pleadings, motions, and briefs, and (3) appear and participate personally.

Counsel shall take steps to register in the Court' s electronic filing system ("CM-

ECF"). Further information is available on the Court' s website,

www.mtd.uscourts.gov, or from the Clerk' s Office.




                                          1
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Zhu, within fifteen ( 15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this J..S~ day of April, 2019.




                                        Dana L. Christensen, Chief Judge
                                        United States District Court




                                           2
